Citation Nr: 1522224	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-29 137	)	DATE
	)
	)

On appeal from the
Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to payment of accrued benefits, to include eligibility as a claimant.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel









INTRODUCTION

The Veteran had active service from December 1945 to January 1967.  He died in November 2012.  The appellant is the Veteran's daughter seeking payment of accrued benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 administrative determination of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center (AOJ) in Milwaukee, Wisconsin.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2012.

2.  At the time of his death, the Veteran was receiving nonservice-connected pension as well as special monthly pension.  He was not receiving any other VA benefits and there were no pending claims for additional VA benefits at the time of death.

3.  The appellant is not eligible to receive accrued benefits because the Veteran has a surviving spouse.





CONCLUSION OF LAW

The criteria for entitlement to payment of accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The disposition in this case is based on the application of relevant laws to the undisputed facts; therefore, VA's duties to notify and assist claimants, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, do not apply.  Mason v. Principi, 16 Vet. App. 129 (2002).  Moreover, there is no indication that pertinent evidence remains outstanding, or that further notice or assistance would have a reasonable possibility of substantiating the claim.

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R.           § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).

As referred to above, a review of the claims file reflects that the Veteran was receiving nonservice-connected pension, as well as, special monthly pension based on the need for aid and attendance at the time of his death in November 2012.  He was not receiving any other VA benefits and there were no pending claims for additional VA benefits at the time of death.  Thus, there were no periodic monetary benefits under laws administered by the Secretary to which the Veteran was entitled at death that were due and unpaid.

Regardless, the appellant is not an eligible claimant for accrued benefits.  The appellant was not eligible based on 38 C.F.R. § 3.1000(a)(1)(i) since the veteran was married at the time of his death, and the first person eligible for accrued benefits would be the surviving spouse.  Documents in the file show that at the time of the Veteran's death, the Veteran was married to J. B.  She would therefore be eligible for accrued benefits and not the appellant.  The appellant has not contended or offered any evidence to the contrary. 

Thus, the Board finds that the appellant is not entitled to accrued benefits.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA compensation, for accrued benefits purposes, is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


